Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 9-18, and 21, filed May 31, 2022, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art could be found to teach all the claimed limitations. In particular, no prior art could be found to teach the claimed approach to providing a multi-active browser application by supporting multiple tabs being open and viewable concurrently on a browser application running on a user device, the tabs being different dimensions and positions within the browser, allowing a user to modify the appearance of each tab without affecting the appearance of other tabs, 	and displaying the tabs adjacent to one another on a video wall. 
The claimed invention receives, by a user device, a first request to open a first tab in a browser application running on the user device. The browser application is displayed on a primary display coupled to the user device. A display is coupled to the user device to display content of the first tab. The user device then receives a second request to open a second tab in the browser application. This causes the display to display content of the second tab simultaneously with the content of the first tab. The content of the second tab displayed at a first size and at a first position. In response to reception of an instruction to modify an appearance of the content of the first tab, the invention modifies the appearance of the content of the first tab in accordance with the instruction and independent of a size or position of the content of the second tab, and causing the display to display concurrently the content of the first tab with the modified appearance and the content of the second tab at the first size and at the first position. The user device then displays, on a second display, at least a portion of the content of the second tab concurrently with the display displaying concurrently the content of the first tab with the modified appearance and the content of the second tab at the first size and at the first position, wherein the display and the second display are positioned adjacent to each other in a video wall.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMMANUEL MOISE can be reached on (571) 272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2455